UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 Merk Gold Trust (Exact name of registrant as specified in its charter) New York (State of incorporation or organization) 46-6582016 (I.R.S. Employer Identification No.) 2 Hanson Place Brooklyn, New York (Address of principal executive offices) (Zip Code) Securities to be registered pursuant to Section 12(b) of the Act. Title of Each Class to be so Registered Name of Each Exchange on Which Each Class is to be Registered Merk Gold Shares NYSE Arca, Inc. If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box. x If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box. o Securities Act registration statement file number to which this form relates: 333-180868 Securities to be registered pursuant to Section 12(g) of the Act: None (Title of Class) INFORMATION REQUIRED IN REGISTRATION STATEMENT ITEM 1. DESCRIPTION OF REGISTRANT’S SECURITIES TO BE REGISTERED. A description of the Merk Gold Sharesto be registered hereunder is contained in the section entitled “Description of the Shares” in the Registrant’s 424(b)(1) Prospectus (Securities Act file number 333-180868) filed with the Securities and Exchange Commission on May 14, 2014, which is incorporated herein byreference. ITEM 2. EXHIBITS. Pursuant to the Instructions as to Exhibits with respect to Form 8-A, no exhibits are required to be filed with this registration statement on Form 8-A, because no other securities of the Registrant are registered on NYSEArca, Inc. and the securities registered hereby are not being registered pursuant to Section 12(g) of the Exchange Act. SIGNATURE Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this Registration Statement on Form 8-A to be signed on its behalf by the undersigned, thereto duly authorized. Dated:May 14, 2014 MERK GOLD TRUST By: /s/Axel Merk Name: Axel Merk Title: Principal Executive Officer
